t c memo united_states tax_court paul f nichols and eleanore m nichols petitioners v commissioner of internal revenue respondent docket no 9793-o1l filed date paul f nichols and eleanore m nichols pro sese jeremy l mcpherson for respondent memorandum opinion laro judge petitioners while residing in fair oaks california petitioned the court under sec_6320 and sec_6330 to review respondent’s filing of a notice of lien under sec_6323 and his determination as to a proposed levy upon petitioners’ property respondent filed the lien and proposed -2 - the levy to collect federal income taxes of approximately dollar_figure we sustain respondent’s filing of the notice of lien and respondent’s determination as to the proposed levy unless otherwise noted section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioners filed a joint federal_income_tax return on date respondent assessed the federal_income_tax liability shown on that return on date on date respondent sent to petitioners a notice_of_deficiency for the notice_of_deficiency determined that petitioners were liable for a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 petitioners did not petition this court with respect to the notice_of_deficiency on date respondent assessed the amount of the deficiency and accuracy-related_penalty shown in the notice_of_deficiency on date respondent mailed to each petitioner an identical letter final notice - notice_of_intent_to_levy and notice of your right to a hearing final levy notice the final ' we use the term approximately because these amounts were computed before the present proceeding and have since increased on account of interest levy notice informed petitioners of their tax_liability for in addition the final levy notice informed petitioners of respondent’s intent to collect that liability through a levy upon their property pursuant to sec_6331 and petitioners’ right under sec_6330 to a hearing with respondent’s office of appeals appeals to discuss the proposed levy enclosed with the final levy notice was a copy of form request for a collection_due_process_hearing on date respondent sent to each petitioner an identical letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 final lien notice for a form request for a collection_due_process_hearing was enclosed with the final lien notice on date petitioners mailed to respondent a form requesting the referenced hearing petitioners attached a letter reguest for a collection_due_process_hearing that letter stated under sec_6320 b the individuals name above do hereby request a hearing where both sides may present lawful evidence to support their position xk kek please perform the following and furnish the documents requested for the abate your actions provide me with a copy of the record of assessment which is required by sec_6203 this is a -4-- demand pursuant to sec_6203 and trea reg include a copy of the accounting assessment journal assessment list and other supporting documents as required by ir code sec_6203 and reg provide me with the record of any proceeding of notice of assessment which may have been issued to me showing the dates of assessment and the date of said notices and all records which provide proof that theses sic required notice were mailed provide me with the record of any proceeding or administrative act upon which the agency has relied upon to determine that i am in fact a liable taxpayer for the above years alternatively i demanded that you provide a hearing so that it may be determined based upon necessary facts whether or not i am or was liable for taxes alleged that year in accordance with sec_6320 we request that the appeals officer at the hearing obtain verification from the secretary that requirements of any applicable law or administration procedure have been met we will expect the secretary to provide us with evidence that internal revenue regulation ir regs has been complied with in accordance with irc section c a we feel is sic very relevant that the irs can provide no evidence that a procedurally correct lawful assessment exist for any of the tax periods therefore under irc section c b we will raise at the hearing challenges to the existence and amount of the underlying tax_liability unless the secretary can provide evidence that a procedural correct lawful assessment certified by and assessment officer is in existence no hearing was held with petitioners instead on the basis of petitioners’ letter and attached document appeals issued to petitioners on date a notice_of_determination concerning collection action s under sec_6320 and or for -5- this notice reflected the determination of appeals to sustain the filing of the notice of lien and the proposed levy on petitioners’ property the court tried this case on date before trial petitioners received form_4340 certificate of assessments payments and other specified matters for the form_4340 was dated date discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay that tax within days after notice_and_demand for payment the commissioner may collect the tax by levy on the person’s property see also sec_7701 a b and a reference in statute to secretary includes reference to commissioner sec_6331 provides that at least days before enforcing collection by levy on the person’s property the commissioner must provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person see also sec_7701 a b and a sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of a hearing before appeals and if dissatisfied with judicial review of the administrative --6- determination 115_tc_35 114_tc_176 in the event of such a judicial review the court’s standard of review depends on whether the underlying tax_liability is at issue the court reviews a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue the court reviews other administrative determinations for abuse_of_discretion 114_tc_604 a taxpayer’s underlying tax_liability may be at issue if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 b in order to discern the issues in this case we focus on assignments of error set forth in the petition that commenced this proceeding rule b any issue not raised in the assignments of error shall be deemed to be conceded petitioners assert in their petition the following allegations of error in the appeals officer’s determination respondents notice_of_determination claims a determination petitioner denies having a determination respondents notice_of_determination claims unreported and under reported income petitioner denies having unreported or under reported income respondents irs form_4549 income_tax examination changes claims a tax_liability petitioner denies having a tax_liability respondent has failed to provide petitioner with certified assessment information as per internal revenue regulation respondent claims a determination but has failed to provide petitioner -j- with the usc title_26 taxing statute that respondent relied on to calculate any claimed determination respondent claims a determination but has failed to provide petitioner with any certified facts or evidence respondents notice_of_determination is null and void as it is based on hearsay facts and evidence petitioner has been denied a meaningful administrative hearing where certified facts or evidence from respondent was provided statute of limitation for tax_year has expired petitioners declaration signed under penalty of perjury is attached and made part of this matter we classify petitioners’ arguments in two manners the first category pertains to the existence or validity of the underlying tax_liability the second category pertains to the procedure by which respondent has assessed petitioners’ tax_liability and or reviewed the validity of it as to the first category it is indisputable that petitioners have received a notice_of_deficiency for and that they had an opportunity to dispute in this court respondent’s determination set forth in that notice they chose not to dispute those determinations timely see sec_6213 a notices of deficiency addressed to taxpayers inside the united_states may be challenged by those taxpayers generally by filing a petition with this court within days after the notice_of_deficiency is mailed as a result we reject this first type of argument as untimely and advanced improperly we hold that petitioners are precluded from disputing their underlying tax_liability in this proceeding sego v commissioner supra -8- as to the second category of arguments each of these arguments is frivolous and has been previously rejected by this court e g bartschi v commissioner tcmemo_2002_268 and cases cited therein tolotti v commissioner tcmemo_2002_86 the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say petitioners are taxpayers subject_to the federal_income_tax see secs l c a compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir petitioners are required to file an income_tax return sec_6012 and a taxpayer’s failure to report tax on a return does not prevent the commissioner from determining a deficiency in that taxpayer’s income_tax sec_6211 sec_6212 see monaco v commissioner tcmemo_1998_284 -9- petitioners have failed to raise any arguments which have not been previously rejected by this court ’ thus notwithstanding petitioners’ request to have a meaningful hearing under sec_6320 and sec_6330 we consider it neither necessary or productive to remand this case to appeals to hold a hearing 117_tc_183 we sustain respondent’s notice of a lien filing and respondent’s determination as to the proposed levy as a permissible exercise of discretion we have considered all arguments and have found those arguments not discussed herein to be irrelevant and or without merit to reflect the foregoing decision will be entered for respondent we also note that the form_4340 received by petitioners is a valid verification that the requirements of any applicable law or administrative procedure have been met and is sufficient for the purposes of complying with the requirements of sec_6330 118_tc_365 petitioners have not demonstrated in this proceeding any irregularity in the assessment procedure that would raise a guestion about the validity of the assessment or the information contained in form_4340 see mann v commissioner tcmemo_2002_48
